         Case 6:20-cv-00628-ADA Document 17 Filed 10/15/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC

                Plaintiff                          Case No. 6:20-cv-00628


                v.                                 JURY TRIAL DEMANDED


  GRUBHUB HOLDINGS INC.

                Defendant


                            CASE READINESS STATUS REPORT

       Plaintiff GreatGigz Solutions, LLC hereby provides the following status report in

advance of the Case Management Conference (“CMC”).

                               FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on July 10, 2020 [Docket 1]. Plaintiff agreed to two

extensions amounting to 53 days for Defendant to file an answer or otherwise respond to

Plaintiff’s Complaint.

                             RESPONSE TO THE COMPLAINT

       Defendant filed a motion to dismiss based on FRCP 12(b)(6) on October 2, 2020 [Docket

14]. Plaintiff and Defendant have agreed to an extension of 14 days for Plaintiff to file its

opposition to Defendant’s motion to dismiss. Plaintiff’s response is due October 30, 2020 and

Defendant’s reply is due November 6, 2020.
         Case 6:20-cv-00628-ADA Document 17 Filed 10/15/20 Page 2 of 4




                                        PENDING MOTIONS

       Other than Defendant’s motion to dismiss pursuant to FRCP 12(b)(6), there are no

pending motions.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There are nine other cases filed by Plaintiff on one or more of the asserted patents. These

include the following:



                                      Case                                                  Case Filing
                                                                                              Date

GreatGigz      Solutions,         LLC         v.      LinkedIn           Corporation 6/17/2020

6-20-cv-00545 (WDTX)

GreatGigz     Solutions,        LLC      v.        GrubHub         Holdings         Inc. 7/10/2020

6-20-cv-00628 (WDTX)

GreatGigz      Solutions,         LLC         v.      Angie's           List,       Inc. 7/14/2020

6-20-cv-00633 (WDTX)

GreatGigz          Solutions,           LLC           v.           Lyft,            Inc. 7/17/2020

6-20-cv-00651 (WDTX)

GreatGigz     Solutions,        LLC      v.        Uber      Technologies,          Inc. 7/17/2020

6-20-cv-00652 (WDTX)

GreatGigz    Solutions,     LLC    v.    Maplebear,         Inc.   d/b/a        Instacart 8/14/2020

6-20-cv-00737 (WDTX)

GreatGigz       Solutions,        LLC          v.          Freelancer           Limited 8/14/2020

6-20-cv-00738 (WDTX)




CASE READINESS STATUS REPORT                                                                          PAGE | 2
         Case 6:20-cv-00628-ADA Document 17 Filed 10/15/20 Page 3 of 4




GreatGigz       Solutions,         LLC         v.      DoorDash,        Inc. 8/21/2020

6-20-cv-00764 (WDTX)

GreatGigz Solutions, LLC v. H-E-B, LP f/k/a H-E-B Grocery Company, 10/8/2020

LP                                   et                                   al

6-20-cv-00934 (WDTX)

GreatGigz      Solutions,      LLC        v.        NeighborFavor,      Inc. 10/8/2020

6-20-cv-00935 (WDTX)



                                          IPR FILINGS

       There are no IPR filings.

                   NUMBER OF ASSERTED PATENTS AND CLAIMS

       To date, Plaintiff has asserted four patents and four claims against Defendant.

                               MEET AND CONFER STATUS

       Plaintiff and Defendant conducted a meet & confer conference. The parties have no pre-

Markman issues to raise at the CMC hearing.




CASE READINESS STATUS REPORT                                                             PAGE | 3
        Case 6:20-cv-00628-ADA Document 17 Filed 10/15/20 Page 4 of 4




Dated: October 15, 2020                  Respectfully Submitted

                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com


                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400




                                         /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




CASE READINESS STATUS REPORT                                            PAGE | 4
